Citation Nr: 1139338	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from March 2001 to September 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2009, the Veteran failed to report for a Travel Board hearing at the RO scheduled at his request.  As he has not provided good cause for failing to report nor has he asked that the hearing be rescheduled.  The hearing request is considered withdrawn.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss disability that is etiologically related to in-service noise exposure.

2.  Sleep apnea was not present in service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2011). 

2.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim of service connection for bilateral hearing loss disability (BHL).  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for BHL disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) as to that claim.

With regard to the sleep apnea claim, the Board will initially consider certain preliminary matters and will then address the legal criteria and the facts of the case at hand.

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appellant was provided adequate VCAA notice in a letter dated in August 2007, prior to the October 2007 rating decision on appeal.  

The Board also finds the appellant has been afforded adequate assistance in regard to the claim.  The appellant's service treatment records (STRs) and service personnel records are associated with the record.  Post-service treatment records have been obtained from VA.  The appellant was asked to identify all non-VA providers having relevant records.  Neither the appellant nor his representative has identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.

The appellant was not afforded a VA medical examination in regard to the sleep apnea claim.  There is no duty on the part of VA to provide any additional assistance such as requesting a medical examination or opinion, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service or a service-connected disorder and the currently claimed disorder.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  There was no indication of sleep apnea in service and current sleep apnea, first noted in complaints in April 2005 and documented by sleep study in May 2005, has not been attributed to service by any medical provider.  

Here, as in Wells, the record as a whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent evidence to suggest that the Veteran has a current disorder which is in any way related to his period of service or to any service-connected disorder.  Given these matters of record, there is no competent evidence that the aforementioned claimed condition may be associated with the claimant's active military service or a service-connected disorder.  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  Id.  

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Hearing Loss

It is acknowledged that the Veteran was exposed to acoustic trauma during his service in the Marine Corps as this is consistent with his duties as a helicopter airframe mechanic.  In his August 2007 written statement in support of his claim, the Veteran credibly reported an awareness of hearing loss since his service.  A review of the Veteran's STRs during his period of service does not show hearing loss complaints or findings.  Similarly, an August 2005 QTC examination does not show hearing loss but notes complaints of tinnitus.  The Board notes that service connection is in effect for tinnitus based on acoustic trauma in service.  

On VA audiological examinations in October 2007, audiogram results included findings sufficient to establish current bilateral hearing loss disability during the pendency of the claim.  The audiogram results were as follows:

      Hertz (Hz) 	1000 	2000 	3000 	4000 	Average 
      Right 		35 	40 	45 	50 	42.5 
      Left 		25 	35 	40 	35 	33.75

Speech recognition was 86% bilaterally.  

The audiologist provided an opinion that the current hearing loss was not related to service because an audiogram documented normal hearing after noise exposure.

The Board finds the Veteran's testimony to be credible as to ongoing hearing loss since service.  Thus, as there is documented acoustic trauma in service, continuity of symptomatology since service, and current disability, the evidence is at least in equipoise as to whether the current hearing loss is related to service.  Thus, the Board finds that service connection for bilateral hearing loss disability is warranted.  


IV.  Sleep Apnea

The Veteran asserts that his current sleep apnea is related to service.  Service medical records show no sleep apnea or related complaints.  Parenthetically, the Board notes that the Veteran underwent treatment for cognitive disorder and asthma in service, and is service-connected for these disorders.  Inability to sleep and problems falling back to sleep were first noted in April 2005 VA treatment records.  Obstructive sleep apnea was first documented in VA treatment records dated in a May 2005 sleep study.  Earlier complaints in a January 2005 VA record included a report of some asthma-related breathing problems when running and rolling over in bed.

Thus, the record discloses that obstructive sleep apnea was not present in service or until April 2005.  In this regard, the Board notes that the Veteran has reported difficulty sleeping since service.  Furthermore, he is competent to report such.    However, while the January 2005 treatment record contains complaints of trouble sleeping, this trouble was associated with the Veteran's service-connected asthma.  There is no competent evidence of sleep apnea in service nor is there any competent evidence of a nexus between the current sleep apnea and service.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Here, there is no evidence to support the Veteran's contentions of a connection.  

In this case the preponderance of the evidence is against a finding that there is a causal relationship between the Veteran's current sleep apnea and his active service.  

In reaching this conclusion, the Board has considered the Veteran's contentions.  Lay statements may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the instant case, however, the evidence of record does not demonstrate that the Veteran, who is competent to comment on post-service symptoms and his experiences in service, has the requisite expertise to render a medical diagnosis or to comment on a question of medical causation or aggravation.  In light of the foregoing, the Board finds that service connection for sleep apnea is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for sleep apnea is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


